Order granting an allowance of $450 to the attorneys for the receiver modified by reducing the allowance to $175 and as so modified affirmed, in so far as an appeal is taken, with ten dollars costs and disbursements to the appellants, payable by the attorneys. Most of the services enumerated as a basis for an allowance for legal services are of a nature that should have been performed by the receiver himself. Such of the services as justified a legal charge were of a trivial and relatively unimportant nature and do not warrant an allowance in excess of the amount here fix¡ed, especially where no time basis for the legal services rendered is contained in the affidavit upon which the application for an allowance was sought. Lazansky, P. J., Hagarty, Carswell, Adel and Close, JJ., concur.